GIFFEN, J.
A carrier of parcels for hire who agrees to deliver a telescope bag at a railroad passenger station in time for the owner to take a particular train and gives a claim check therefor is required to affix a duplicate check to the baggage and to deliver the same at' the baggage *343room or other usual place of deposit of baggage at the depot; and in .an action to recover for nondelivery, proof by plaintiff that he inquired at the baggage room of the persons in charge thereof, and at a proper time for his baggage, and was unable to get it, makes a prima facie case which entitles him to recover, unless met with evidence of equal weight; but the burden of proof does not shift from the plaintiff to the defendant.
The court therefore erred in charging the jury that the burden •of proving delivery rested upon defendant. Klunk v. Railway, 74 Ohio St. 125 [77 N. E. Rep. 752].
Judgment reversed and cause remanded for a new trial.
Swing and Smith, JJ., concur.